Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1942 Filed 11/10/20 Page 1 of 32




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


    WENDY B. ADELSON,                            2:19- cv-13569-TGB-DRG

                      Plaintiff,               HON. TERRENCE G. BERG
                                                HON. DAVID R. GRAND

          vs.                                ORDER ADOPTING REPORT
                                               AND RECOMMENDATION
    OCWEN LOAN SERVICING,                    (ECF NO. 46), GRANTING DE-
    LLC, et al.,                             FENDANTS’ MOTION TO DIS-
                                                MISS (ECF NO. 10) AND
                      Defendants.             DENYING PLAINTIFF’S MO-
                                              TIONS TO STRIKE AND TO
                                              “CORRECT DOCKET” (ECF
                                                     NOS. 32, 37)


         Plaintiff Wendy Adelson filed the present action to set aside

   foreclosure and quiet title to real property. Thereafter, Defendants
   filed a Motion to Dismiss the Complaint. In addition to filing a re-

   sponse to Defendants’ motion, Plaintiff filed a Motion to Strike De-

   fendant’s Motion to Dismiss (ECF No. 32) and a Motion to Correct

   Docket (ECF No. 37). This Court referred all pretrial matters to

   Magistrate Judge Grand, who filed a report on August 20, 2020,

   recommending that Defendants’ Motion to Dismiss be granted, and

   Plaintiff’s Motion to Strike and to “Correct Docket” be denied.

   Plaintiff filed timely objections, and Defendant filed a response. The


                                      1
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1943 Filed 11/10/20 Page 2 of 32




   Court has reviewed Magistrate Judge Grand’s Report and Recom-

   mendation, Plaintiff’s objections thereto, and Defendants’ re-

   sponses to Plaintiff’s objections. For the reasons set forth below,

   Plaintiff’s objections are OVERRULED, and the Report and Rec-

   ommendation is ACCEPTED and ADOPTED as the opinion of the

   Court.

                               I.    Background

         Plaintiff accepted a $178,500 loan from Sebring Capital Part-

   ners (“Sebring”), which was secured by a mortgage, on real property

   located in Michigan in September of 2006. ECF No. 1-1, PageID.19.
   In December of 2006, Ocwen became the servicer of the loan. Ocwen

   mailed a “Notice of Assignment, Sale, or Transfer of Servicing

   Rights” to Plaintiff that advised her that the servicing of the loan
   was transferred, noted the terms of her mortgage were unchanged,

   and directed her to make her monthly mortgage payments to her

   new servicers. Id. at PageID.92. Subsequently, Mortgage Electronic

   Registration Systems, Inc.(“MERS”) assigned its mortgage interest

   to HSBC Bank USA, NA (“HSBC”) as Trustee on behalf of Ace Se-

   curities Corporation Home Equity Loan Trust (“ACE”). Id. at
   PageID.150.

         Beginning in early 2007, Plaintiff stopped making payments

   to Ocwen. ECF No. 1-1, PageID.20. Following Plaintiff’s default on



                                      2
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1944 Filed 11/10/20 Page 3 of 32




   her payments, the loan was referred to foreclosure. HSBC pub-

   lished a foreclosure notice on June 5, 2007 and scheduled a sheriff’s

   sale for July 3, 2007. Plaintiff then filed a complaint challenging

   the initiation of foreclosure proceedings against Ocwen and Trustee

   in Oakland County Circuit Court on July 27, 2007. The complaint

   was then moved to this Court and assigned Case No. 07-13142.

         On December 14, 2007, the case was transferred to the U.S.

   District Court for Northern District of Illinois, where it was consol-

   idated for pretrial purposes with multi-district litigation pending in

   that court. Case No. 07-07208, ECF No. 1. In 2010, the parties in
   the MDL reached a class settlement and a year later, the Northern

   District of Illinois entered a Final Approval Order and Judgment

   with respect to the settlement. Case No. 04-02174, ECF No. 476.
         Over three years later, Plaintiff filed a Rule 60(b) motion for

   relief from the MDL final judgment. Case No. 07-07208, ECF No.

   23. The Northern District of Illinois denied the motion, but Plaintiff

   appealed. Id. at ECF No. 38. The Court of Appeals for the Seventh

   Circuit dismissed the appeal for lack of jurisdiction, holding that

   the MDL settlement did not fully resolve Plaintiff’s claims. Id. at
   ECF No. 68. However, the Seventh Circuit also found that Plaintiff

   appeared to have abandoned portions of her claims against Ocwen

   by failing to timely opt out of the settlement. The case was then
   transferred back to this Court.

                                      3
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1945 Filed 11/10/20 Page 4 of 32




         Plaintiff filed a First Amended complaint on February 23,

   2016. Case No. 07-13142, ECF No. 25. After this Court granted De-

   fendants’ Motion to Strike and for a More Definite Statement,

   Plaintiff filed a Corrected Second Amended Complaint. Id. at ECF

   No. 55. In her Second Amended Complaint, Plaintiff argued that

   Defendants sought to conduct a foreclosure sale without any legal

   authority or standing to do so, and they had sent notices of default

   when she was not in default of her mortgage. ECF No. 55,

   PageID.1406.

         Defendants moved to dismiss Plaintiff’s claim for failure to
   state a claim. Case No. 07-13142, ECF No. 61. Magistrate Judge

   Mona K. Majzoub issued a Report and Recommendation recom-

   mending the dismissal of Plaintiff’s claims. Despite objections from
   Plaintiff, this Court adopted Magistrate Judge Majzoub’s Report

   and Recommendation and dismissed Plaintiff’s claim in March of

   2017. Id. at ECF No. 93.

         After Plaintiff’s Motion for Reconsideration was denied, Plain-

   tiff filed a Notice of Appeal. Case No. 07-13142, ECF No. 99. On

   August 28, 2018, the Sixth Circuit Court of Appeals affirmed the
   District Court’s judgment. Id. at ECF No. 106. Plaintiff’s Petition

   for rehearing was denied. Id. at ECF No. 107.

         Once Plaintiff’s appeal was resolved, Ocwen sent notice to
   Plaintiff that the loan remained in default and would be foreclosed

                                      4
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1946 Filed 11/10/20 Page 5 of 32




   upon unless the debt was repaid. ECF No. 1-1, PageID.224. After

   Plaintiff did not repay the loan, the Trustee noticed the foreclosure

   sale for February 26, 2019. Id. at PageID.272-73. On February 22,

   2019, Plaintiff filed for bankruptcy to stop the sale, but her bank-

   ruptcy case was dismissed because she failed to file the required

   documents. During the pendency of Plaintiff’s bankruptcy proceed-

   ings, the foreclosure sale was adjourned. ECF No. 1-1, PageID.270;

   ECF No. 10-2, PageID.370-387. Following the dismissal of the

   bankruptcy case, the Trustee purchased the property for

   $457,190.68 on May 7, 2019 at the sheriff’s sale. ECF No. 1-1,
   PageID.270.

         Six months after the sheriff’s sale, Plaintiff filed a complaint

   against Ocwen, the Trustee, Trott, and two Trott attorneys in Oak-
   land County Circuit Court. ECF No. 1-1, PageID.16. Plaintiff also

   filed an ex parte motion to extend the redemption period, which was

   set to expire on November 7, 2019. The State Court denied Plain-

   tiff’s ex parte motion, finding that Plaintiff failed to demonstrate

   that she was entitled to an equitable extension because she did not

   make “a clear showing of fraud or irregularity.” ECF No. 10-3,
   PageID.389.

         On October 31, 2019, two days after the State Court denied

   her motion, Plaintiff attempted to remove the proceedings to this
   Court. Case No. 19-13208. The Court remanded the proceedings to

                                      5
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1947 Filed 11/10/20 Page 6 of 32




   State Court because “a plaintiff who chooses to file an action in

   state court cannot later remove to federal court,” and the case was

   subsequently closed on November 8, 2019. Case No. 19-13208, ECF

   No. 11, PageID.598.

         Defendant Trustee and PHH, the successor by merger to

   Ocwen, filed a Notice of Removal on December 4, 2019. ECF No. 1.

   Defendants than filed the Motion to Dismiss Plaintiff’s complaint.

         In the Motion to Dismiss, Defendants argue, first, that Plain-

   tiff “failed to state a claim upon which relief can be granted” be-

   cause Plaintiff did not allege any error in the foreclosure proceed-
   ings. ECF No. 10, PageID.350. Defendants argue that the foreclo-

   sure was not time-barred because the proper limitations period is

   fifteen years. Defendants also discuss the proper notice of the sale
   that Plaintiff received, Plaintiff’s failure to extend the redemption

   period, and, as opposed to the allegations in the complaint, how the

   sheriff’s sale did not require an individual bond to be proper. Id. at

   PageID.354-56, 359. Additionally, Defendants assert that even if

   there were the above defects in the foreclosure proceedings, Plain-

   tiff failed to allege any actual prejudice that resulted from the ir-
   regularities. Id. at PageID.360.

         Second, Defendants argue that Plaintiff failed to plead a vio-

   lation of the Fair Debt Collection Practices Act (“FDCPA”) because
   Plaintiff did not prove that Ocwen was a debt collector as required

                                      6
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1948 Filed 11/10/20 Page 7 of 32




   by the statute. ECF No. 10, PageID.362. Next, Defendants assert

   that Plaintiff’s intentional infliction of emotional distress claim

   fails since, as a general rule in Michigan, contractual relationships

   and mortgage foreclosures do not give rise to claims for emotional

   distress. Id. at PageID.364. Fourth, Defendants claim that Plain-

   tiff’s conspiracy claim fails because conspiracy, by itself, is not a

   cause of action. Id. at PageID.365. Finally, since the identities of

   the parties holding the mortgage are known, Defendants assert

   that interpleader is not required. Id. at PageID.366.

         Magistrate Judge Grand agreed with Defendants’ first argu-
   ment, finding that Plaintiff failed to identify any actual error in the

   foreclosure proceedings. ECF. No 46, PageID.1794. The magistrate

   judge also found that the proper limitations period was fifteen years
   under M.C.L. § 600.5803, Defendants were not required to provide

   new notice after the sale was adjourned due to the bankruptcy pro-

   ceedings, and the sheriff was not required to file an individual bond.

   Id. at PageID.1794-1802. In addition to the lack of defect, the Re-

   port and Recommendation asserted that Plaintiff failed to follow

   the statutory requirements to lengthen the redemption period and
   as such the redemption period expired without Plaintiff redeeming

   the property. Id. at PageID.1801. Even if Plaintiff did properly al-

   lege a defect, Magistrate Judge Grand noted Plaintiff failed to show
   prejudice as required by Michigan law because the adjournment of

                                      7
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1949 Filed 11/10/20 Page 8 of 32




   the sheriff’s sale in fact provided Plaintiff more time in the prop-

   erty. Id. at Page.ID.1803. See Kim v. JP Morgan Chase Bank, NA,

   825 N.W.2d 329, 337 (Mich. 2012).

         As to Defendants’ second claim, Magistrate Judge Grand re-

   ferred to Plaintiff’s own complaint, noting that Ocwen began servic-

   ing the loan before Plaintiff was in default. The Sixth Circuit held

   that a mortgage servicer is not a debt collector under the FDCPA

   unless it “acquired a debt in default or has treated the debt as if it

   were in default at the time of the acquisition.” Bridge v. Ocwen Fed.

   Bank, FSB, 681 F.3d 355, 362 (6th Cir. 2012). Since Plaintiff did
   not establish that Ocwen was a debt collector, as required by the

   FDCPA, Magistrate Judge Grand agreed with Defendants that the

   FDCPA claim should be dismissed.
         Magistrate Judge Grand also asserted that Plaintiff’s third

   claim of emotional distress should be dismissed. A claim of inten-

   tional infliction of emotional distress is not generally cognizable un-

   der Michigan law where the relationship at issue arises from a con-

   tract. ECF No. 46, PageID.1806. Further, Plaintiff’s claim is based

   on an alleged breach of a mortgage contract and other courts in the
   Eastern District of Michigan have held that actions related to mort-

   gage foreclosure do not give rise to claims for emotional distress.

   See Roche v. CitiMortgage, Inc., No. 14-11424, 2016 WL 5661580,
   at *9 (E.D. Mich. Sept. 30, 2016).

                                      8
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1950 Filed 11/10/20 Page 9 of 32




         The Magistrate Judge addressed Defendants’ fourth argu-

   ment by examining the record and case law, finding that conspiracy

   by itself is not a cause of action and Plaintiff failed “to prove a sep-

   arate, actionable tort.” Early Detection Ctr., P.C. v. N.Y. Life Ins.

   Co., 403 N.W.2d 830, 836 (Mich. 1986). Finally, Magistrate Judge

   Grand agreed with Defendants that interpleader was not appropri-

   ate because the record has established the identities of the relevant

   parties. ECF No. 46, PageID.1807.

                           II.   Standard of Review

         a.    De Novo Review
         Plaintiff filed ten objections1 to the Magistrate Judge’s Report

   and Recommendation. ECF No. 50. A district court must conduct a

   de novo review of the parts of a Report and Recommendation to
   which a party objects. See 28 U.S.C. § 636(b)(1). “A judge of the

   court may accept, reject, or modify, in whole or in part, the findings

   or recommendations made by the magistrate judge. The judge may
   also receive further evidence or recommit the matter to the magis-

   trate judge with instructions.” Id.




   1 There appears to be a discrepancy in the number of objections
   listed in the index and body of the Plaintiff’s objections to the Re-
   port and Recommendation. While nine objections are listed in the
   index, it appears there are ten objections in the body.
                                      9
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1951 Filed 11/10/20 Page 10 of 32




          “The Sixth Circuit’s decision to require the filing of objections

    is supported by sound considerations of judicial economy,” and “en-

    ables the district judge to focus attention on those issues—factual

    and legal—that are at the heart of the parties’ dispute.” Thomas v.

    Arns, 474 U.S. 140, 147 (1985). As such, “[o]nly those specific objec-

    tions to the magistrate’s report made to the district court will be

    preserved for appellate review; making some objections but failing

    to raise others will not preserve all the objections a party may

    have.’” McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 837 (6th

    Cir. 2006) (quoting Smith v. Detroit Fed’n of Teachers Loc. 231, 829
    F.2d 1370, 1373 (6th Cir. 1987)).

          The Sixth Circuit has concluded that “[o]verly general objec-

    tions do not satisfy the objection requirement.” Spencer v. Bou-
    chard, 449 F.3d 721, 725 (6th Cir. 2006) (abrogated on other

    grounds by Jones v. Bock, 549 U.S. 199 (2007)). “The objections

    must be clear enough to enable the district court to discern those

    issues that are dispositive and contentious.” Miller v. Currie, 50

    F.3d 373, 380 (6th Cir. 1995). An objection is too general if it merely

    restates the arguments previously presented or disputes the recom-
    mendation without specifying the findings the party believes to be

    in error. Id. See also VanDiver v. Martin, 304 F.Supp.2d 934 (E.D.

    Mich. 2004). Where a party fails to make specific objections, “[t]he
    functions of the district court are effectively duplicated as both the

                                      10
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1952 Filed 11/10/20 Page 11 of 32




    magistrate and the district court perform identical tasks.” Howard

    v. Sec’y of Health and Hum. Servs., 932 F.2d 505, 509 (6th Cir.

    1991). See also Smith v. Detroit Fed’n of Teachers Loc. 231, 829 F.2d

    1370, 1373 (6th Cir. 1987). “[F]ailure to file specific objections to a

    magistrate’s report constitutes waiver of those objections,” and the

    Court is not required to conduct a de novo review of the issues ad-

    dressed by the magistrate. Cowherd v. Million, 380 F.3d 909, 912

    (6th Cir. 2004). See Thomas, 474 U.S. at 149.

                                  III. Analysis

          Plaintiff raises ten objections to the Report and Recommenda-

    tion. Each objection will be addressed in turn.
         a.   First Objection: The Complaint Adequately Stated
    a Claim for which Relief can be Granted
          In her first objection, Plaintiff argues that there were several

    errors in the foreclosure proceedings including failure to post notice

    of adjournments of the sheriff’s sale, fraudulent misrepresentations
    about the amount of debt Plaintiff owed, and alteration of loan pay-

    ment records. ECF No. 50, PageID.1898-1900. Plaintiff further

    notes that Defendants have not “denied or offered any evidence”

    that her loan was not sold off when HSBC Holdings was forced to

    liquidate billions of dollars in assets. Id. at PageID.1899.




                                      11
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1953 Filed 11/10/20 Page 12 of 32




          To begin, while Plaintiff’s first objection appears to disagree

    with the recommendation of the magistrate judge’s report, the ob-

    jection fails to specify the findings Plaintiff believes to be in error.

    Instead, the objection restates Plaintiff’s arguments and provides a

    factual overview of what she claims to be irregularities in the pro-

    ceeding. For example, Plaintiff seems to argue that the Trustee

    could not foreclose because her loan was liquidated when HSBC

    was forced to liquidate “billions of dollars in assets” and Defendants

    have failed to offer evidence that Plaintiff’s loan was not sold or

    charged off in that liquidation. ECF No. 50, PageID.1899. Despite
    the restatement of her argument, Plaintiff fails to address how the

    liquidation of a HSBC Euro High Yield Bond Fund is in any way

    related to the foreclosure of a mortgage assigned to HSBC Bank
    USA N.A.—a different entity. Plaintiff also fails to specify how the

    Trustee was not entitled to foreclose where both this Court and the

    Sixth Circuit have concluded that Defendant was indeed the proper

    party to initiate foreclosure. ECF No. 46, PageID.1789. In sum,

    Plaintiff does not specify any particular error in Magistrate Judge

    Grand’s interpretation of the case law or explain why the analysis
    in the Report and Recommendation is incorrect. See Howard, 932

    F.2d at 508-09 (“The district court’s attention is not focused on any

    specific issues for review, thereby making the initial reference to
    the magistrate useless.”).

                                      12
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1954 Filed 11/10/20 Page 13 of 32




          The Sixth Circuit has held that objections which “dispute[d]

    the correctness of the magistrate’s recommendation but fail[ed] to

    specify the findings that she believed were in error,” amount to gen-

    eral objections. Miller, 50 F.3d at 380. Because Plaintiff failed to

    file specific objections to the report, she has waived those objections

    and the right to de novo review by this court. Howard, 932 F.2d at

    509. Despite Plaintiff’s failure to submit specific objections, the

    Court finds that with regard to the issue of failure to state a claim

    Magistrate Judge Grand’s Report and Recommendation is well-rea-

    soned and correct.
          As such, the first objection will be overruled.


             b. Second Objection: Hold Over After a Foreclosure
                by Advertisement
          Next, Plaintiff contends she still has standing2 to bring suit
    and the expiration of the redemption period does not divest the

    Court of its authority to adjudicate the claim. Plaintiff further ar-

    gues the redemption period may be extended as a matter of equity,


    2 Plaintiff frames Magistrate Judge Grand’s argument regarding
    the redemption period to be about standing. However, “standing”
    in this context is different than Article III standing. Facione v.
    CHL Mortg. Tr. 2006-J1, 628 Fed. App’x 919, 920-21 (6th Cir.
    2015). Here, the standing as discussed by Magistrate Judge Grand
    implicates a merits issue: does Plaintiff have “standing” to chal-
    lenge the foreclosure sale after the redemption period has lapsed?
    Id. at 921.
                                      13
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1955 Filed 11/10/20 Page 14 of 32




    and her ex parte emergency motion to extend the redemption period

    is still pending.

          First, Plaintiff claims that her emergency ex parte temporary

    restraining order to extend the redemption period is still pending

    in this Court because this Court remanded her case back to state

    court without issuing an order on the motion. ECF No. 50,

    PageID.1903. On October 22, 2019, Plaintiff filed her complaint in

    state court as well as an ex parte motion to extend the redemption

    period which was set to expire on November 7, 2019. The court de-

    nied the motion noting that Plaintiff did not show she was “entitled
    to an equitable extension of the redemption period on an ex-parte

    basis” as she failed to make a “clear showing of fraud or irregular-

    ity.” ECF No. 10-3, PageID.389. After the state court denied the
    motion, Plaintiff removed the case to this court and filed an ex parte

    emergency motion for equitable extension of the redemption period.

    Case No. 19-13208, ECF No. 2. However, this Court remanded the

    case back to the Oakland County Circuit Court as there was no le-

    gal basis for the removal of Plaintiff’s case to federal court. Case

    No. 19-13208, ECF No. 11, PageID.597. That case, Case No. 19-
    13208, was closed on November 8, 2019.

          On December 4, 2019, this action, Case No. 19-13569, com-

    menced when Defendants removed the instant case to federal court.
    ECF No. 1. For whatever reason, Plaintiff did not refile her ex parte

                                      14
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1956 Filed 11/10/20 Page 15 of 32




    motion for extension of the redemption period in the newly removed

    case. Therefore, the ex parte motion is not pending as the previous,

    Case No. 19-13208, was closed in November of 2019 and the motion

    was never refiled. Plaintiff also chose not to file a motion for consol-

    idation with the prior case, but such a motion would not have been

    granted in any event because it is not appropriate to consolidate the

    instant action with the closed case. Northington v. Abdellatif, 2020

    WL 1808538, at *3 (E.D. Mich. Apr. 9, 2020).

          Next, Plaintiff argues that a “mortgagor may hold over after

    foreclosure by advertisement and test the validity of the sale in the
    summary proceeding.” Mfr. Hanover Mortg. Corp. v. Snell, 370

    N.W.2d 401, 404 (Mich. 1985); ECF No. 50, PageID.1901. However,

    Plaintiff’s reliance on Snell is misplaced, because any challenge to
    the validity of the foreclosure sale must occur before the redemption

    period lapses. Derbabian v. Bank of Am., N.A., 587 Fed. App’x 949,

    957 (6th Cir. 2014) (finding that the district court properly dis-

    missed a claim despite the plaintiff’s hold-over right because the

    redemption period had passed). Here, Plaintiff does not dispute

    that the redemption period expired on November 7, 2019 and at
    that point Plaintiff’s rights in and to the property were extin-

    guished. See Bryan v. JPMorgan Chase Bank, 848 N.W.2d 482, 485

    (Mich. Ct. App. Apr. 10, 2014). Because Plaintiff failed to challenge



                                      15
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1957 Filed 11/10/20 Page 16 of 32




    the foreclosure before the redemption period expired, Plaintiff’s in-

    terest in the property has been extinguished. Houston v. U.S. Bank

    Home Mortg. Wis. Servicing, 505 Fed. App’x 543, 549 (6th Cir.

    2012); Piotrowski v. State Land Off. Bd., 4 N.W.2d 514, 517 (Mich.

    1942).

          As Plaintiff did not redeem the property within the statutory

    redemption period, in order to have the foreclosure set aside, she

    must show that there was fraud or irregularity in the foreclosure

    proceedings. El-Seblani v. IndyMac Mortg. Services, 510 Fed. App’x

    425, 428 (6th Cir. 2013) (quoting Schulthies v. Barron, 167 N.W.2d
    784, 785 (Mich. 1969)). However, Plaintiff’s remaining argument

    that the Court should extend the redemption period is also without

    merit because—as explored in the preceding section—Plaintiff
    failed to present sufficient evidence of fraud or irregularity. In ad-

    dition to this Court’s review of the record and Magistrate Judge

    Grand’s recommendation, the state court also found that Plaintiff

    had failed to make a clear showing of fraud or irregularity when

    they denied her ex parte motion to extend the redemption period.

    ECF No. 51, PageID.1927 (referencing Ex. B to Motion to Dismiss).
          Even if Plaintiff had established fraud or irregularity, the

    foreclosure would not be immediately void but only voidable. Kim

    v. JPMorgan Chase Bank, N.A., 825 N.W.2d 329, 337 (Mich. 2012).
    In order to nullify the foreclosure, Plaintiff must show that she was

                                      16
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1958 Filed 11/10/20 Page 17 of 32




    prejudiced by Defendants’ failure to comply with the requirements

    for foreclosure. Id. The complaint and objections do not show that

    Plaintiff would have been in a better position to preserve her inter-

    est in the property had Defendants complied with the statute. Id.

    at 337. Instead, Plaintiff merely restates the alleged irregularities

    and contends that Defendants’ “concealment” prevented her from

    being able to attend and bid or file a lawsuit to stop the sale. This

    claim is not supported by the record. If anything, Plaintiff’s filing

    for bankruptcy to “stop the sale,” demonstrates her awareness that

    the sale was going to occur and, as Magistrate Judge Grand noted,
    “simply afforded her more time in the Property.” ECF No. 46,

    PageID.1804. See Diem v. Sallie Mae Home Loans, Inc., 859 N.W.2d

    238, 242-43 (Mich. Ct. App. Oct. 16, 2014). Given Plaintiff’s conclu-
    sory allegations of prejudice and failure to demonstrate fraud or ir-

    regularity, Plaintiff is not entitled to an extension of the redemption

    period or rescission of the foreclosure sale.

    For the reasons stated above, the second objection will be overruled.
         c. Third Objection: Foreclosure Barred by Statute of
            Limitations
          Plaintiff argues Defendants’ attempt to foreclose the property

    is time-barred as the statute of limitations is ten years and has al-
    ready run. She claims the period of limitation for an “action prem-

    ised upon covenant in a mortgage of real estate” is ten years under


                                      17
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1959 Filed 11/10/20 Page 18 of 32




    M.C.L. § 600.5807(4).3 According to Plaintiff, since the ten-year

    statute of limitations began to run on June 5, 2007, Defendants’

    attempt to foreclose the mortgage on November 18, 2019 is barred.

          In her objections, Plaintiff relies on Visioneering Inc. Profits

    Sharing Tr. v. Belle River Joint Venture, for the proposition that

    the proper period of limitations for Defendants’ foreclosure action

    was ten years. 386 N.W.2d 185 (Mich. 1986). The reliance on Vi-

    sioneering is misplaced as the defendant was appealing from the

    trial court’s award of damages following the plaintiff’s claim for a

    breach of a mortgage. Id. at 186. Here, unlike Visioneering, none of
    the defendants are seeking or have sought damages. Instead, De-

    fendant Trustee brought an action to begin foreclosure proceedings.

          The statute of limitations for foreclosure by advertisement is
    governed by M.C.L. § 600.5803. Actions to foreclose a mortgage on

    real property must be commenced “within 15 years after the mort-

    gage becomes due or within 15 years after the last payment was

    made on the mortgage.” M.C.L. § 600.5803. See Wishhart v. Fed.

    Nat. Mortg. Ass’n, 2016 WL 3087703, at *4 (E.D. Mich. June 2,

    2016). According to Plaintiff’s own admission, she made her last
    payment in April of 2007. ECF No. 1, PageID.20. Therefore, the


    3In the updated code, M.C.L. § 600.5807(5) is the subsection gov-
    erning the period of limitations for “an action founded on a cove-
    nant in a deed or mortgage of real estate.”
                                      18
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1960 Filed 11/10/20 Page 19 of 32




    limitations period would not expire until April of 2022. As Defend-

    ants completed the foreclosure in May of 2019, within the applica-

    ble limitations period, the foreclosure is not time-barred.

          The third objection will be overruled.

          d.      Fourth Objection: Violation of Automatic Stay

          In her fourth objection, Plaintiff contends that Defendants vi-

    olated the automatic stay, triggered by the filing of the bankruptcy

    petition, when they failed to cancel or post an adjournment notice

    of the sheriff’s sale.

          At the outset, this Court notes that Plaintiff’s argument is dif-
    ficult to follow and again fails to specify what findings by Magis-

    trate Judge Grand she believes to be in error. Miller, 50 F.3d at 380.

    It appears, as Magistrate Judge Grand explains, that Plaintiff is
    arguing Defendants’ adjournments “were actually attempts to col-

    lect a debt (in violation of the bankruptcy stay), as opposed to efforts

    by Defendants to respect the stay (by postponing the foreclosure

    sale).” ECF No. 46, PageID.1799. This argument is both illogical

    and not supported by case law. Nevertheless, this Court outlines

    below why Defendants complied with all necessary statutory re-
    quirements for notice and adjournment during and after the auto-

    matic stay.

          Plaintiff received notice on November 7, 2018 that her loan
    was in default and would be foreclosed unless she repaid the debt

                                      19
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1961 Filed 11/10/20 Page 20 of 32




    owed. ECF No. 1-1, PageID.224. Defendants posted notice of the

    foreclosure sale, as required by Michigan law. M.C.L. § 600.3220.

    After receiving notice of the foreclosure sale, Plaintiff filed for bank-

    ruptcy “to stop the sale.” ECF No. 1-1, PageID. 25. Defendants pro-

    vided proper notice of adjournment of the mortgage foreclosure sale

    while the bankruptcy claims were pending. ECF No. 10-2,

    PageID.378; M.C.L. 600.3220; In re Glob. Technovations, Inc., 694

    F.3d 705, 711 (6th Cir. 2012). Specifically, Trustee posted and pub-

    lished notices of the adjourned sheriff’s sale each week from Febru-

    ary 26, 2019 to May 7, 2019. ECF No. 1-1, PageID.258, ECF No. 10-
    2, PageID.370-87; Worthy v. World Wide Fin. Servs., Inc., 347

    F.Supp.2d 502, 511 (E.D. Mich. 2004) (“Under the law, a party who

    publishes an initial notice of adjournment may continue to adjourn
    a foreclosure sale from week to week without having to republish a

    notice of adjournment every week.”).

          Contrary to Plaintiff’s arguments, Defendants did not violate

    the automatic stay by postponing the foreclosure sale until after the

    dismissal of the bankruptcy case. Worthy, 347 F.Supp.2d at 508

    (holding “that a postponement of a sheriff’s sale in accordance with
    state law does not violate 11 U.S.C. § 362.”). In fact, the adjourn-

    ment of the sheriff’s sale is evidence of Defendants’ compliance with

    the automatic stay as it afforded Plaintiff “a breathing spell” as she
    was given more time in the property. Id. (quoting In re Fine, 285

                                       20
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1962 Filed 11/10/20 Page 21 of 32




    B.R. 700, 702 (Bankr. D. Minn. 2002). Plaintiff does not show that

    any judgments were enforced, property repossessed, or liens per-

    fected present any against her while the bankruptcy claims were

    pending, nor does she offer any other evidence that Defendants vi-

    olated the automatic stay. In re Glob. Technovations, 694 F.3d at

    711.

           Defendants were also not required to publish new notice of the

    foreclosure sale after the period of adjournment was over. Drew v.

    Kemp-Brooks, 802 F.Supp.2d 889, 895-96 (E.D. Mich. 2011) (quot-

    ing Worthy, 347 F.Supp.2d at 511 (E.D. Mich. 2004)). Nevertheless,
    even if Defendants had been required to republish notice, Plaintiff

    does not allege any prejudice that resulted from the alleged failure

    to republish. Spadafore v. Aurora Loan Services, LLC, 564 Fed.
    App’x 168, 172 (6th Cir. 2014) (finding the foreclosure sale could not

    be set aside based on allegations that the defendant adjourned the

    sale without republishing notice because the plaintiff had timely

    notice of the proceedings and sale yet failed to block the sale or re-

    deem the property). Again, based on Plaintiff’s pleadings and the

    fact that she filed for bankruptcy, it appears Plaintiff was aware of
    the foreclosure sale and the adjournment only afforded her more

    time with the property. As Plaintiff is unable to establish any de-

    fects or actionable prejudice during or after the pendency of her



                                      21
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1963 Filed 11/10/20 Page 22 of 32




    bankruptcy proceedings, she has not presented enough to set aside

    the foreclosure.

          The fourth objection will be overruled.
             e. Fifth Objection: Failure to Comply Due to
                Concealment
          Plaintiff next argues that Defendants concealed the May 7

    sheriff’s sale from her. As a result of this alleged concealment,

    Plaintiff claims she was denied her last chance to file the proper

    documents to extend the redemption period.

          As discussed in the preceding section, Defendants complied

    with all notice requirements. Plaintiff received another notice on

    November 7, 2018 that her loan was in default. ECF No. 1-1,

    PageID.224. Trustee also noticed the foreclosure sale. ECF No. 1-1,

    PageID.270. By Plaintiff’s own admission, she was aware of the

    foreclosure sale as she filed bankruptcy “to stop the sale.” ECF No.

    1-1, PageID.25. Additionally, Defendants posted in the Detroit Le-

    gal News a notice that stated the adjournment period was to end on

    May 7, 2019. ECF No. 10-2, PageID.387. The record does not sup-

    port Plaintiff’s claim that Defendants concealed the May 7 sale be-

    cause Defendants posted the required notices, including one that

    noted the end date of the adjournment period.

          Plaintiff’s assertion that Defendants concealed the May 7 sale

    is unsupported. As such, Plaintiff’s fifth objection will be overruled.


                                      22
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1964 Filed 11/10/20 Page 23 of 32




             f. Sixth Objection: Roger St. Jean Not Properly
                Appointed
          Plaintiff contends Roger St. Jean was not properly appointed

    as a deputy sheriff, as required by Michigan’s foreclosure statute,

    and therefore was not authorized to conduct a foreclosure sale.

          In her objection, Plaintiff’s fails explain what was improper

    about the appointment of St. Jean. While Plaintiff quotes two stat-

    utes, she does not present any evidence or support for the idea that

    the appointment was improper. Neither M.C.L. § 600.3216 nor

    M.C.L. § 51.70 require the appointment of sheriffs to be filed with

    the county clerk’s office. As Plaintiff fails to properly explain how

    St. Jean’s appointment was illegitimate, her objection should be
    overruled.

          Even if Roger St. Jean was not properly appointed to conduct

    the sheriff’s sale, Plaintiff once again fails to demonstrate how she
    was prejudiced by the improper appointment. Kim, 825 N.W.2d at

    337. Plaintiff does not even address prejudice in her objection re-

    garding St. Jean, much less show that she would have been in a

    better position to preserve her interest in the property had St. Jean

    been “properly” appointed. Id. As Plaintiff has made no showing of

    the prejudice she experienced as the result of the alleged improper

    appointment of St. Jean as a deputy sheriff, the foreclosure may not

    be set aside.


                                      23
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1965 Filed 11/10/20 Page 24 of 32




          The sixth objection will be overruled.

          g.    Seventh Objection: Prejudice

          While Plaintiff concedes that prejudice is a requirement to set

    aside a foreclosure sale, she argues she was prejudiced by the errors

    in the proceeding because they prevented her from challenging the

    sale. Plaintiff further argues Defendants’ concealment prevented

    her from attending or bidding on her property during the foreclo-

    sure sale. After Defendants sold the property, Plaintiff asserts she

    was prejudiced by the triggering “emotional event” and was unable

    to concentrate at her job. Finally, in her objection Plaintiff asserts
    the Magistrate Judge failed to evaluate whether Defendants cre-

    ated a prepayment penalty when the claimed the amount owed on

    the property was $457,190.68. According to Plaintiff, this was a
    $276,307.20 surplus, but Defendants did not have a right to collect

    future interest in the foreclosure bid as “amounts due” when they

    accelerated the note.

          Under Michigan law, a mortgagor may file suit to “set aside

    the sale based on defects or irregularities in the foreclosure pro-

    cess.” Spadafore, 564 Fed. App’x at 171 (referencing Kim, 825
    N.W.2d at 337). However, defects or irregularities in the proceed-

    ings only render the sale voidable as opposed to void. Id. “[T]o set

    aside the foreclosure sale, plaintiffs must show that they were prej-
    udiced by defendant's failure to comply with [Mich. Comp. Laws §

                                      24
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1966 Filed 11/10/20 Page 25 of 32




    600.3204]. To demonstrate such prejudice, they must show that

    they would have been in a better position to preserve their interest

    in the property absent defendant's noncompliance with the stat-

    ute.” Id. (quoting Kim, 825 N.W.2d at 337).

          As discussed in each of the proceeding sections, Plaintiff has

    failed to establish any defect or irregularity in the foreclosure pro-

    ceedings. However, even if Plaintiff could establish a defect or ir-

    regularity, she has not demonstrated that any of the purported er-

    rors would have put her in a better position to preserve the prop-

    erty. Kim, 825 N.W.2d at 337. Plaintiff had timely notice of both the
    foreclosure proceedings, adjournment, and the sheriff’s sale, but did

    not make any effort to block the sale or redeem the property. Spa-

    dafore, 564 Fed. App’x at 172.
          Further, Plaintiff fails to demonstrate what she would have

    done differently had the defects or irregularities she alleges oc-

    curred. Plaintiff claims that the lack of notice of the May 7 sale ren-

    dered “challenging the sale impossible” and that the sale “triggered

    an emotional event” which prevented her from being able to per-

    form her work as a paralegal. ECF No. 50, PageID.1913,1915. How-
    ever, neither of these explanations show that Plaintiff would have

    been in any better position to keep the property had the alleged de-

    fects not occurred. Conlin v. Mortg. Elec. Registration Sys., Inc., 714



                                      25
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1967 Filed 11/10/20 Page 26 of 32




    F.3d 355, 362 (6th Cir. 2013). In fact, Plaintiff was given the oppor-

    tunity to redeem the property after the sheriff’s sale and failed to

    do so. Rush v. Mac, 792 F.3d 600, 604 (6th Cir. 2015) (“They re-

    ceived an opportunity for six months to become current on the loan

    and avoid foreclosure.”). Plaintiff has failed to demonstrate how she

    lost a potential opportunity to preserve her interest in the property

    because of any alleged defects or irregularities.

          Plaintiff also argues the credit bid included a surplus of

    $276,307.20, which constitutes an “impermissible prepayment pen-

    alty,” because she only borrowed $178,500 in 2006. ECF No. 50,
    PageID.1916. The facts in the record do not support Plaintiff’s ar-

    gument as there is no indication the “surplus” is the result of any-

    thing other than the loan balance growing because Plaintiff failed
    to pay both the principal and interest on the loan for 13 years. ECF

    No. 1-1, PageID.224 (A notice provided to Adelson in November of

    2018 noting that the unpaid interest on the loan was $210,669.86).

          The case law Plaintiff cites also does not support the proposi-

    tion that the Trustee’s bid included a surplus amount Defendants

    were not entitled to. To take just one example, Bank of Three Oaks
    v. Lakefront Properties only stands for the proposition that a mort-

    gagee is not liable for “interest, taxes, and insurance premiums ac-

    cruing between the date of the sale and the date the redemption
    period expired.” 444 N.W.2d 217, 219 (Mich. Ct. App. July 18, 1989).

                                      26
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1968 Filed 11/10/20 Page 27 of 32




    Here, Plaintiff is only contesting the amount bid—not any amount

    that accrued between the May 7 sale and the expiration of the re-

    demption period. In fact, in Bank of Three Oaks the debt was satis-

    fied because the property was purchased at the foreclosure sale for

    “an amount equal to the amount due on the mortgage.” Id. at 219.

    The successful bid included “the amount of principal and interest

    owing to the Bank on the Note and Mortgage as of that date, plus

    the costs of foreclosure and statutory attorneys fees related to the

    foreclosure.” Id. at 218. The same is true in the present case as the

    Trustee’s bid was inclusive of unpaid interest and other charges
    that accrued while Plaintiff failed to make any payments. Plaintiff

    has presented no evidence to the contrary.

          For the reasons stated above, Plaintiff’s seventh objection will
    be overruled.



          h.    Eighth Objection: Defendants Violated FDCPA

          Plaintiff next contends that Ocwen is a debt collector because

    it has treated Plaintiff’s loan as if it was in default from the time it

    began servicing the loan. According to Plaintiff, as a debt collector,
    Ocwen was subject to the FDCPA.

          Liability for violations of the FDCPA can only attach to those

    who meet the statutory definition of a “debt collector.” Montgomery



                                      27
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1969 Filed 11/10/20 Page 28 of 32




    v. Huntington Bank, 346 F.3d 693, 698 (6th Cir. 2003). A debt col-

    lector is defined as “any person who uses any instrumentality of

    interstate commerce or the mails in any business the principal pur-

    pose of which is the collection of any debts, or who regularly collects

    or attempts to collect, directly or indirectly, debts owed or due or

    asserted to be owed or due another.” 15 U.S.C. § 1692a(6). However,

    the Act exempts one that is “collecting or attempting to collect any

    debt owed” which “originated by such person” or “was not in default

    at the time it was obtained by such person.” 15 U.S.C. §

    1692a(6)(F)(ii), (iii). Further, the Sixth Circuit has determined that
    Congress did not intend for the statutory definition of debt collector

    to cover “mortgage service companies and others who service out-

    standing debts for others, so long as the debts were not in default
    when taken for servicing[.]” Bridge v. Ocwen Fed. Bank, FSB, 681

    F.3d 355 (6th Cir. 2012) (quoting S. Rep. 95–382, 95th Cong. 1st

    Session 4, reprinted in 1977 U.S.C.C.A.N. 1695, 1698 (1977)).

          Plaintiff has failed to present any evidence to support the

    claim that Ocwen treated Plaintiff’s loan as if it was in default from

    the time it began servicing the loan. In fact, the record shows the
    opposite: According to Plaintiff’s own complaint, Ocwen sent her

    “notification it had been assigned Sebring mortgage servicing

    rights” and that future payments should be directed to them on De-
    cember 19, 2006. ECF No. 1-1, PageID.20. Plaintiff also admits that

                                      28
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1970 Filed 11/10/20 Page 29 of 32




    “from January 2007 through April 2007 she made payments to

    Ocwen.” Id. The Notice of Default attached to Plaintiff’s complaint

    is dated April 4, 2007, which is months after Plaintiff received no-

    tice that Ocwen would be servicing the loan. Therefore, based on

    the facts as alleged in Plaintiff’s own complaint, the loan was not in

    default when Ocwen began servicing it. As Plaintiff has presented

    no other evidence to dispute this assertion, Ocwen cannot be found

    to be a debt collector under the FDCPA.

                The eighth objection will be overruled.

          i.    Ninth Objection: Emotional Distress
          Plaintiff argues she suffered emotional distress when Defend-

    ants conducted an improper foreclosure that resulted in the selling

    of her property.
          To begin, Plaintiff’s objection fails to dispute the recommen-

    dation with any specific findings she believes to be in error. Miller,

    50 F.3d at 380. Plaintiff fails to address Magistrate Judge Grand’s

    discussion of Michigan law, finding that claims of intentional inflic-

    tion of emotional distress are generally not cognizable where the

    relationship at issue is contractual. The Report and Recommenda-
    tion also notes that other courts in this district have found “actions

    associated with mortgage foreclosure do not give rise to a claim for

    intentional infliction of emotional distress,” which Plaintiff fails to
    dispute. ECF No. 46, PageID.1806 (referencing Hajciar v. Crawford

                                      29
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1971 Filed 11/10/20 Page 30 of 32




    and Co., 369 N.W.2d 860 (Mich. Ct. App. Feb. 22, 1985); Roche v.

    CitiMortgage, Inc., No. 14-11424, 2016 WL 5661580, at *9 (E.D.

    Mich. Sept. 30, 2016)). Instead, Plaintiff merely restates that the

    “sale of her home caused her to experience anger, anxiety, and de-

    pression.” ECF No. 50, PageID.1920. Because Plaintiff failed to

    identify any errors in the Magistrate Judge’s Report and Recom-

    mendation, this Court is not required to conduct a de novo review

    of the issue. Cowherd, 380 F.3d at 912. Despite Plaintiff’s failure to

    submit specific objections, the Court finds that with regard to Plain-

    tiff’s emotion distress claim Magistrate Judge Grand’s Report and
    Recommendation is well-reasoned and correct.

          Plaintiff’s ninth objection will be overruled.

          j.    Tenth Objection: Conspiracy
          Finally, Plaintiff contends Defendants defrauded her of the

    property at issue by falsifying records as part of a scheme to conduct

    a wrongful foreclosure. As such, Plaintiff asserts that she has ade-

    quately pled a civil conspiracy claim.

          “Under Michigan law, ‘a claim for civil conspiracy may not ex-

    ist in the air; rather, it is necessary to prove a separate actionable
    tort.’” Petroleum Enhancer, LLC v. Woodward, 558 Fed. App’x 569,

    580 (6th Cir. 2014) (quoting Early Detection Ctr., P.C. v. N.Y. Life

    Ins. Co., 403 N.W.2d 830, 836 (Mich. 1986)). While Plaintiff dis-
    cusses a “fraudulently inflated sale price,” “false information,” “a

                                      30
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1972 Filed 11/10/20 Page 31 of 32




    scheme,” “falsified records,” and “ false affidavits,” her objection

    fails to identify the underlying tort in her civil conspiracy claim.

    Advocacy Org. for Patients & Providers v. Auto Club Ins. Ass’n, 670

    N.W.3d 569, 580 (Mich. Ct. App. July 3, 2003) (“[P]laintiffs simply

    failed to establish the underlying tort because they failed to estab-

    lish any unlawful purpose or unlawful means in defendants’ ac-

    tions.”).

          Plaintiff cites to Aetna Cas. Sur. Co. v. P&B Autobody to sup-

    port her assertion that she has properly alleged a conspiracy claim.

    43 F.3d 1546, 1564 (1st Cir. 1994). However, the First Circuit in
    Aetna was discussing civil conspiracy causes of action under Mas-

    sachusetts law—not Michigan. Id. at 1563. Because Aetna is inap-

    plicable to the current case and Plaintiff has not articulated the tort
    underlying her claim of civil conspiracy, the claim should be dis-

    missed.

          Given the above, the tenth objection will be overruled.

          IV.   Conclusion

          After a de novo review of the record and the materials submit-

    ted by the parties, the Court concludes Magistrate Judge Grand
    properly reviewed the record and applied the correct law in reach-

    ing his conclusion. For the reasons set forth above, Plaintiff’s objec-

    tions are OVERULED, and the Report and Recommendation is



                                      31
Case 2:19-cv-13569-TGB-DRG ECF No. 52, PageID.1973 Filed 11/10/20 Page 32 of 32




    ACCEPTED and ADOPTED as the opinion of the Court. Accord-

    ingly, Defendants’ Motion to Dismiss (ECF No. 10), is GRANTED.

    Plaintiff’s Motions to Strike and “Correct Docket” are DENIED

    (ECF Nos. 32, 37).

          This matter is therefore DISMISSED WITH PREJUDICE.


       SO ORDERED.



     Dated: November 10, 2020    s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                                      32
